

113 SRES 332 ATS: Congratulating the North Dakota State University football team for winning the 2013 National Collegiate Athletic Association Division I Football Championship Subdivision title. 
U.S. Senate
2014-01-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III113th CONGRESS2d SessionS. RES. 332IN THE SENATE OF THE UNITED STATESJanuary 13, 2014Mr. Hoeven (for himself and Ms. Heitkamp) submitted the following resolution; which was considered and agreed toRESOLUTIONCongratulating the North Dakota State University football team for winning the 2013 National Collegiate Athletic Association Division I Football Championship Subdivision title. Whereas the North Dakota State University (referred to in this preamble as NDSU) Bison won the 2013 National Collegiate Athletic Association (referred to in this preamble as the NCAA) Division I Football Championship Subdivision title game in Frisco, Texas, on January 4, 2014, in a hard fought victory over the Towson University Tigers of Maryland by a score of 35 to 7;Whereas the NDSU Bison and coach Craig Bohl had an incredible 2013 season and finished unbeaten for the first time since 1990;Whereas NDSU has won 11 NCAA Football Championships and has now won 3 consecutive NCAA Football Championships since 2011;Whereas during the championship game, the NDSU Bison offense scored 35 points against the Towson University Tigers;Whereas Coach Bohl and his staff have instilled character and confidence in the NDSU players and have done an outstanding job with the Bison football program;Whereas the leadership of President Dean Bresciani and Athletic Director Gene Taylor has helped bring both academic and athletic excellence to NDSU;Whereas an estimated 17,000 Bison fans attended the Championship game, reflecting the tremendous spirit and dedication of Bison Nation that has helped propel the success of the team; andWhereas the 2013 NCAA Division I Football Championship Subdivision title was a victory not only for the NDSU football team, but also for the entire State of North Dakota: Now, therefore, be itThat the Senate—(1)congratulates the North Dakota State University football team as the champion of the 2013 National Collegiate Athletic Association Division I Football Championship Subdivision title;(2)commends the North Dakota State University players, coaches, and staff for their hard work and dedication; and(3)recognizes the students, alumni, and loyal fans for supporting the Bison on the successful quest of the team to capture another Division I trophy for North Dakota State University.